DETAILED ACTION
Status of the Application
1.	The Patent Board Decision mailed October 27, 2021 has been fully reviewed and this action is in response to that decision.
2.	Claims 11 – 22 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 11 – 22 are allowed over the prior art.

Reasons for Allowance
5.	Claims 11 – 22 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Johnson et al. (U.S. Pub. 2005/0280766), Ichikawa et al. (U.S. Pub. 2006/0109389), Kurikko (U.S. Pub. 2013/0147857), and Kim et al. (U.S. Pub. 2010/0020051).
Regarding claim 11, neither Johnson nor Ichikawa nor Kurikko nor Kim teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest the recitations of lines 17 – 47.
The PTAB found the Examiner’s rejection and reasoning as insufficient.  Accordingly, the Examiner is constrained by the record of the Board’s findings and these claims are therefore allowable.
Regarding claim 17, this claims is allowed for at least the same reasons as 
Regarding claims 12 – 16 and 18 – 22, these claims are allowed based on their respective dependence from claims 11 and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/RYAN A LUBIT/Primary Examiner, Art Unit 2626